Winslow, J.
Sec. 1512, R. S. 1878, as amended by sec. 1, ch. 216, Laws of 1895, provided, in substance, that when a nonresident pauper was suddenly taken ill, or became disabled, the town, village, or city in which such disability took place should furnish all necessary relief, and should recover the expenses so incurred of the county, provided the town, village, or city gave notice of the facts to the county clerk within ten days after the disability occurred. The liability is purely statutory, and the remedy given by the statute must be strictly followed. Milwaukee Co. v. Sheboygan, 94 Wis. 58. The language used clearly indicates that the notice is a condition precedent to the right to recover. In the present case no such notice was ever given, and the trial court rightly held that there could be no recovery.
By the Court.— Judgment affirmed.